UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLOR[DA

 

OCALA DIVISION
T]IMOTHY J. HARDING,
Petitioner,
v. Case No. 5:17-cv-159-02PR.L
SECRETARY, DEPARTl\/leNT OF
COR.RECTIONS, and FLORIDA
ATTORNEY GENERAL,
Respondents.
/
ORDER

Petitioner, a Florida prisoner, instituted this action by filing a petition for Writ
of habeas corpus under 28 U.S.C. § 2254 and a memorandum in support. (Docs. l, 2
4). At the Court’s direction, Respondents responded to the petition and filed relevant
portions on the state court record. (Docs. 12, 13). Petitioner did not file a reply. The
Court has reviewed the entire record. Because the Court may resolve the petition on
the basis of the record, an evidentiary hearing is not Warranted. See Rules Governing
Section 2254 Cases in the United States District Courts, Rule 8(a). Upon
consideration, the Court concludes that the petition is due to be dismissed as untimely.
I. BACKGROUND

On January 7, 2013, Petitioner entered a negotiated plea of nolo contendere to
sexual battery on a person 12-18 years by a person in familial or custodial authority in

exchange for a sentence of ten years incarceration followed by five years probation.

(Doc. 13-1 at 4-18).1 Petitioner did not appeal. Less.than a week later, Petitioner filed
a pro se Rule 3.850 motion for postconviction relief in state court claiming his counsel
was ineffective (Doc. l3-l at 49-58). On February 7, 2013, the trial court dismissed
the motion as legally insufficient, without prejudice to refile Within 30 days. (Doc. 13-
l at 60-61). Petitioner did not refile.

On January 14, 2014, Petitioner filed a second Rule 3.850 motion for
postconviction relief. (Doc. 13»1 at 63-72). On January 23, '2014, the trial court
summarily denied all relief. (Doc. 13-1 at 74-77). On February 7, 2014, Petitioner filed
a motion for rehearing (Doc. 13-1 at 79-83). On February 14|, 2014, the trial court
denied the motion for rehearing (Doc. 13-1 at 85-86).

On February 26, 2014, Petitioner filed a Rule 3.800(a) motion to correct illegal
sentence. (Doc. 13-1 at 198-211). On March 7, 2014, the trial court denied all relief.
(Doc. 13-1 at 187-97). On March l7, 2014, Petitioner moved for rehearing (Doc. 13-
l at 168-86). On March 25, 2014, the trial court granted the motion for rehearing and
ordered the State to respond. (Doc. 13-1 at 165-67). On April 8, 2014, the State filed a
response to the motion for rehearing (Doc. l3-l at 160-64). On April 22, 2014, the
trial court denied Petitioner’s motion to correct illegal sentence after rehearing (Doc.
13-1 at 143-59). I-Iowever, on April 21, 2014, pursuant to the mailbox rule, Petitioner
filed a reply to the states response (Doc. 13-1 at 135-42). on May 5, 2014, Petitioner

filed a second motion for rehearing (Doc. 13-1 at 109-34). On May 20, 2014, the trial

 

1 Citations to the state court record are to the page numbers assigned when it was filed in
CM/ECF.

court denied Petitioner’s second motion for rehearing (Doc. 13-'1 at 106-8). Petitioner
appealed, and on January 27, 2015, the Fifth District Court of Appeal (Fifth DCA) per
curiam affirmed (Doc. 13-1 at 384), see also Hardz'ng v. State, 166 SO. 3d 806 (Fla. 5th
DCA 2015) (Table). Mandate issued on March 31, 2015 . (Doc. 13-1 at 401).

On May 7, 2015 , Petitioner filed a petition for writ of habeas corpus in the trial
court. (Doc. 13-1 at 403-55). On May 18, 2015, the trial court dismissed the petition
for lack of jurisdiction (Doc. 13-1 at 457-59).

On July l, 2015, Petitioner filed a petition for writ of habeas corpus in the state
circuit court in the circuit in which he was incarcerated (Taylor County). (Doc. 13-1
at 468-526). The petition was transferred to the trial court and on October 7, 2015, the
petition was denied. (Doc. 13-1 at 465-66, 528-30). Petitioner appealed, and on
February l6, 2016, the Fifth DCA per curiam affirmed (Doc. 13-2 at 23); see also
Harding v. State, 187 So. 3d 1262 (Fla. 5th DCA 2016) (Table). Mandate issued on
April 5, 2016. (Doc. 13-2 at 31).

On June 21, 2016, Petitioner filed a third Rule 3.850 motion for postconviction
relief. (Doc. 13-2 at 33-54). On July l, 2016, the trial court denied the motion as
untimely filed. (Doc. 13-2 at 56-57). Petitioner appealed, and the Fif`th DCA per curiam
affirmed the denial. (Doc. 13-2 at 59); see also Hardz'ag v. Sz‘ate, 229 So. 3d 356 (Fla. 5th
DCA 2016) (Table). Mandate issued on January 20, 2017. (Doc. 13-3 at 61).

Petitioner filed his petition for writ of habeas corpus in this Court on April 3,

2017. (Doc. l). Respondents filed a response, arguing that the petition should be

dismissed with prejudice because it was not timely filed. (Doc. 12). Petitioner did not
file a reply. Thus, the petition is ripe for review.
II. DISCUSSION

A. The Petition ls Untimely

Respondents argue that the petition is due to be dismissed because it is untimely
under the one-year statute of limitations in 28 U.S.C. § 2244(d)(l).2

The Court agrees that the petition was not timely iiled. Petitioners’ judgment
and sentence became final on February 6, 2013, because he did not appeal within 30
days of his conviction. See Woulara' v. Sec’y, Dept. of _Corr., 707 F. App’X 631, 635 (l lth
Cir. 2017); see also Fla. R. App. P. 9.140(b)(3); Gust v. State, 535 So. 2d 642, 643 (lst
DCA 1988) (observing that a judgment becomes final when the SO-day period for filing
a direct appeal expires). Petitioner’s January 13, 2013, Rule 3.850 motion tolled the
one-year statute of limitations until March 9, 2013, thirty days after the trial court
dismissed the motion as legally insufficient

The statute of limitations ran for 311 days until Petitioner filed his second Rule
3.850 motion for postconviction relief on January 14, 2014. The motion tolled the
limitations period until March 16, 2014, thirty days after his motion for rehearing was

denied. However, the statute of limitations continued to be tolled by Petitioner’s Rule

 

2 Section 2244 is a part of the Antiterrorism and Effective Death Penalty Act of 1996
("AEDPA”), which became effective on April 24, 1996. Because Petitioner filed his petition
after that date, AEDPA and its statute of limitations apply.

4

3.800(a) motion to correct illegal sentence, filed on February 26, 2014, until the Fif'th
DCA issued its mandate on March 31, 2015 .

The statute of limitations ran for 37 more days (348 total) until May 7, 2015,
when Petitioner filed a petition for writ of habeas corpus in the trial court. The one-
year time period was tolled until June 17, 2015, thirty days after the petition was
dismissed for lack of jurisdiction.

The statute of limitations ran for 14 more days (362 total) until July l, 2015,
when Petitioner filed the petition for writ of habeas corpus in Taylor County. The one-
year time period was tolled until April 5, 2016, when the Fifth DCA issued its
mandate

The statute of limitations then ran for 3 more days, until April 8, 2016, when it
expired. Petitioner’s third Rule 3.850 motion, filed on June 21, 2016, could not toll the
statute of limitation because the statute of limitations had already expired at that point.
Webster v. Moore, 199 F.3d 1256, 1259 (l lth Cir. 2000). Thus, Petitioner’s petition for
writ of habeas corpus was not timely filed.

B. Eguitable Tolling is Not Warranted.

Petitioner argues, however, that equitable tolling should apply, explaining

Petitioner did not seek direct appeal as he was instructed by trial counsel

at sentencing that he could not seek relief from the negotiated plea.

Petitioner, being unintelligible in the law and relying on trial counsel’s

professional advice, believed he had no remedies available to him for the

constitutional claims herein. Petitioner did not learn otherwise until a

chance conversation with an inmate legal assistant at Taylor Correctional

lnstitution. As such, external forces rather than lack of due diligence

account for the Petitioner’s failure to file a timely petition in this matter.
The one-year limitation can be equitably tolled because 28 U.S.C. §

5

2244(d) is a statute of limitations and not a jurisdictional -bar. Therefore,
equitable tolling is appropriate and Petitioner requests such tolling
starting 07 January 2013 and ending 14 January 2014.

(Doc. 2 at 5).

A habeas petitioner is “entitled to equitable tolling only if he shows (1) that he
has been pursuing his rights diligently, and (2) that some extraordinary circumstance
stood in his way and prevented timely filing.” Holland v. Florz'a'a, 560 U.S. 631, 649
(2010) (internal quotation and citation omitted). The petitioner bears the burden of
proving circumstances that justify the application of equitable tolling Lugo v. Sec’y, F?a.
Dep't of Corr., 750 F.3d 119'8, 1209 (llth Cir. 2014) (citation omitted). A petitioner
“must plead or proffer enough facts that, if true, would justify an evidentiary hearing
on the issue.” Id. (internal quotation and citation omitted). The allegations supporting
equitable tolling must be specific and not conclusory. Ia'. (citation omitted). Because
equitable tolling is an “extraordinary remedy,” it is “limited to rare and exceptional
circumstances and typically applied sparingly.” Hunter v. Ferrell, 587 F.3d 1304, 1308
(i ith cit. 2009) (intoinoi quotation and citation omitted).

On review, the Court concludes that Petitioner has not shown entitlement to
equitable tolling His cited ground of ignorance of the law does not qualify him for this
extraordinary remedy. Neither pro se status, lack of inmate law clerk help, nor general
lack of legal knowledge is an extraordinary circumstance justifying equitable tolling
Rz'ch v. Dep’t of Corr, State of Fla., 317 F. App’x 881, 883 (llth Cir. 2008) (citation
Omitted) (pro se status); Gonzalez v. Sec’y, Fla. Dep ’t of Corr., NO. 3:15-cv-lO49-J-32JBT,

2018 WL 2100043, at *3 (M.D. Fla. May 7, 2018) (lack of access to inmate law clerks);
6

Perez v. Florz'ala, 519 F. App’x 995, 997 (l lth Cir. 2013) (per curiam) (citation omitted)
(lack of legal education and related confusion or ignorance about the law). Likewise,
Petitioner’s claim that he did not know about the statute of limitations fails because
“pro se litigants, like all others, are deemed to know of the one-year statute of
limitations.” Spears v. Warden, 605 F. App’x 900, 904 (llth Cir. 2015) (citation

omitted).

]II. CONCLUSION

For the reasons stated above, the Court finds that Petitioner’s petition for writ
of habeas (Doc. l) is untimely and, thus, dismisses the petition with prejudice The
Clerk is instructed to enter judgment accordingly, terminate any pending motions, and
close the file.

In addition, a certificate of appealability and leave to appeal in forma pauperis
are denied. A prisoner seeking a writ of habeas corpus has no absolute entitlement to
appeal a district court’s denial of his petition. 28 U.S.C. § 2253(c)(1). “A [COA] may
issue. . . only if the applicant has made a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). To make a showing, Petitioner “must
demonstrate that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004)
(internal citation and quotation omitted), or that “the issues presented were adequate
to deserve encouragement to proceed further,” Mz'ller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotation and citation omitted). Petitioner has not made the requisite

showing in these circumstances Because Petitioner is not entitled to a certificate of
appealability, he is not entitled to appeal in forma pauperis at this time.
DONE AND ORDERED at Tampa, Florida, on April §§0/19.

7 ;!/
erLiAi\/H./JUNG
UNITED sTATi-:s DISTRICT JUDGE

COPIES FURNISH§ED rIO:
Counsel of Record
Petitioner, pro se

